Citation Nr: 0612145	
Decision Date: 04/27/06    Archive Date: 05/09/06	

DOCKET NO.  00-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to an increased rating for status post lumbar 
laminectomy with degenerative disc disease, evaluated as 20 
percent disabling prior to April 17, 2002, and as 40 percent 
disabling thereafter.   

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.  

4.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling. 

5.  Entitlement to an increased rating for osteoarthritic 
changes of the right shoulder, currently evaluated as 20 
percent disabling. 

6.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling. 

9.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling. 

10.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  A July 2002 RO decision granted a 40 
percent evaluation for the veteran's service-connected low 
back disability effective April 17, 2002, and separate 10 
percent evaluations for degenerative joint disease of each of 
the veteran's knees effective May 21, 1999.  


FINDINGS OF FACT

1.  The veteran does not currently have a stomach disorder 
that is related to his active service.  

2.  Prior to April 17, 2002, the veteran's service-connected 
status post lumbar laminectomy with degenerative disc 
disease, was manifest by no more than moderate limitation of 
motion of the low back with range of motion to 80 degrees in 
forward flexion, 35 degrees in extension, 40 degrees in 
lateroflexion bilaterally, and rotation to 35 degrees 
bilaterally with a 20-degree reduction overall due to pain 
with muscle spasm, but no neurological symptoms and no 
symptoms relating to the scar; from April 17, 2002, to 
September 26, 2003, the service-connected low back has been 
manifest by severe limitation of motion on flareup but no 
neurological deficit and the scar was well healed and 
nontender; from September 26, 2003, the service-connected low 
back disability is manifested by range of motion in flexion 
to 60 degrees, extension to 10 degrees, lateral bending to 20 
degrees bilaterally, and rotation to 25 degrees to the right 
and 20 degrees to the left, but the scar is well healed and 
there is no neurological deficit.  

3.  The veteran's service-connected degenerative joint 
disease of the cervical spine, prior to September 26, 2003, 
was manifest by range of motion in forward flexion from 30 to 
50 degrees, backward extension to 30 to 40 degrees, 
lateroflexion to 20 degrees bilaterally, and rotation to 30 
degrees bilaterally with a 20-degree reduction in overall 
range of motion secondary to pain, but there was no 
neurological deficit; from September 26, 2003, the cervical 
spine disability is manifest by range of motion in forward 
flexion to 50 degrees, extension to 30 degrees, rotation to 
50 degrees bilaterally, and lateral bending to 40 degrees 
bilaterally with mild loss of cervical lordosis and mild 
muscle spasm, but no neurological symptoms are shown.  

4.  The veteran's service-connected degenerative joint 
disease of the left shoulder is manifest by range of motion 
of the arm that approximates midway between side and 
shoulder, but ankylosis of the left shoulder is not 
demonstrated and fibrous union or nonunion of the humerus is 
not shown.  

5.  The veteran's service-connected osteoarthritic changes of 
the right shoulder, the major extremity, are manifest by 
range of motion of the arm approximating midway between the 
side and the shoulder, but ankylosis of the shoulder is not 
demonstrated and fibrous union or nonunion of the humerus is 
not shown.  

6.  The veteran's service-connected degenerative joint 
disease of the right knee is manifest by range of motion from 
10 degrees' extension to 110 degrees' flexion.  

7.  The veteran's service-connected instability of the right 
knee is manifest by no more than slight instability. 

8.  The veteran's service-connected degenerative joint 
disease of the left knee is manifest by range of motion from 
10 degrees' extension to 110 degrees' flexion.  

9.  The veteran's service-connected instability of the left 
knee is manifest by no more than slight instability.  

10.  The veteran's service-connected bilateral hearing loss 
is manifest by average pure tone decibel loss and speech 
discrimination equating to no worse than II in the right ear 
and II in the left ear.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  

2.  The criteria for an evaluation greater than 20 percent 
prior to April 17, 2002, and 40 percent thereafter, for 
status post lumbar laminectomy with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5292 
(2003), Diagnostic Code 5293 (2002-2003), Diagnostic Codes 
5003, 5237, 5243 (2005).  

3.  The criteria for an evaluation greater than 20 percent 
for degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5290 (2003) Diagnostic Code 5293 
(2002-2003), Diagnostic Codes 5003, 5237, 5243 (2005).  

4.  The criteria for an evaluation greater than 20 for 
degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202 (2005).  

5.  The criteria for a 30 percent evaluation, but not 
greater, for osteoarthritic changes of the right (major) 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202.  

6.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).  

7.  The criteria for an evaluation greater than 10 percent 
for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code 5257 
(2005). 

8.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  

9.  The criteria for an evaluation greater than 10 percent 
for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code 5257.  

10.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6100 (prior to and from June 10, 1999) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  (West 2002), 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim for VA 
benefits.  In this case, however, the December 1999 AOJ 
decision was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The veteran has been provided VCAA content-
complying notice and proper subsequent VA process.  The VCAA 
notice was provided to him via letters in April and May 2002 
and January 2005.  Further, an August 1999 letter provided 
the veteran information regarding development of his claim 
and the statement of the case and supplemental statements of 
the case also provided him information, including VCAA 
implementing regulations being provided in the March 2004 and 
October 2005 supplemental statements of the case.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. 120-121. 

The aforementioned VCAA letters informed the veteran of the 
evidence needed to substantiate the claims, as well as 
informing him of information and evidence that VA will seek 
to provide and the information and evidence that he was 
expected to provide.  The April and May 2002 letters 
implicitly advised him to send VA any relevant evidence in 
his possession and the January 2005 letter explicitly 
informed him that he should send any relevant information in 
his possession to VA.  

With respect to VA's duty to assist, private and VA treatment 
records have been obtained and the veteran has been afforded 
multiple VA examinations.  He has indicated that he does not 
desire to have a hearing.  There is no indication that any 
additional notification or development could be undertaken 
that has not already been afforded or accomplished.  The 
Board is satisfied that there is sufficient evidence of 
record upon which to decide the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The issue relating to service 
connection herein is being denied.  Thus, no disability 
rating or effective date will be assigned and there can be no 
possibility of any prejudice to the veteran.  With respect to 
the increased rating issues, one such issue is being allowed 
and the remainder are being denied.  With respect to an 
effective date for the issue being allowed, the RO may cure 
any VCAA notice defect prior to establishing an effective 
date.  With respect to the remaining increased rating issues 
that are being denied, no effective date will be assigned and 
there can be no possibility of any prejudice to the veteran 
because of any failure to provide previous notification 
regarding effective dates.  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

An August 1970 service medical record reflects that the 
veteran was seen with complaints of an aching upper abdomen.  
The assessment was abdominal pain.  The report of a November 
1983 service upper gastrointestinal series indicates that 
there was gastroesophageal reflux, but no hiatal hernia or 
ulcer disease.  A February 1986 service medical record 
reflects that the veteran reported that his stomach was upset 
by medication.  

The reports of medical histories, completed by the veteran in 
conjunction with service examinations, dated in May 1962, 
June 1965, June 1971, March 1977, March 1978, March 1979, 
April 1980, and August 1987, reflect that the veteran 
reported that he did not have and had never had frequent 
indigestion, stomach, or intestinal trouble.  A medical 
history, completed by the veteran in conjunction with his 
April 1988 service retirement examination, reflects that the 
veteran reported that he had pain in his stomach since 1982 
and that he could not take most medications without pain.  

The reports of service examinations, dated in May 1962, June 
1965, August 1968, June 1971, July 1973, March 1976, March 
1977, apparently in 1977 and 1979, April 1980, May 1982, 
August 1987, and service retirement examination in April 
1988, do not reflect any finding or abnormality with respect 
to the veteran's stomach.  They all reflect that all 
pertinent findings were normal.  

Private treatment records, dated in January 1993 reflect that 
the veteran had probable hyperacidity with reflux 
esophagitis.  A December 1995 private treatment record 
reflects an assessment of reflux esophagitis/gastritis, and 
an April 1997 private treatment record reflects that barium 
enema examination resulted in an impression of 
diverticulosis.  An August 1997 private treatment record 
reflects an assessment of probable irritable bowel syndrome.  

The report of a May 2005 VA examination reflects that the 
veteran's claims file had been reviewed.  It notes the 
veteran's history with respect to abdominal complaints, and 
the relationship of those complaints to medication.  The 
diagnoses included functional dyspepsia and lactose 
intolerance.  The examiner indicated that a review of the 
record indicated that the dyspeptic symptoms occurring while 
the veteran was in service, related to the use of aspirin or 
other nonsteroidal anti-inflammatory drugs and the functional 
dyspepsia appeared to have started in approximately 1993 and 
continued until the present time.  The examiner also 
indicated that the symptoms of lactose intolerance appeared 
to have begun in 1997.  

There is no competent medical evidence indicating that the 
veteran was diagnosed with any chronic stomach disorder 
during his active service and there is no competent medical 
evidence indicating that any post service stomach disorder is 
related to the veteran's active service.  There is competent 
medical evidence which indicates that the veteran's 
complaints during service were related to specific 
medications and did not relate to any chronic disability.  
There is also competent medical evidence which indicates that 
the veteran's current functional dyspepsia had its onset 
several years after service.  

The veteran has indicated his belief that he has a stomach 
disability that is related to active service, but he is not 
qualified, as a layperson, to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion will not be accorded any 
probative weight. 

On the basis of the above analysis of the evidence of record 
there is no competent medical evidence which supports the 
conclusion that the veteran has any current chronic stomach 
disorder that had its onset during active service or is 
otherwise related to active service.  There is competent 
medical evidence which indicates that his current stomach 
disorder is not related to active service.  Accordingly, a 
preponderance of the evidence is against the veteran's claim 
for service connection for a stomach disorder. 

III.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and the 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Diagnostic Code 5003 of the Rating Schedule provides that 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Lumbar Spine

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 of the Rating Schedule provided for 
evaluation of the lumbar spine based on limitation of motion.  
It provided a 40 percent evaluation for severe limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 10 percent evaluation for slight limitation of 
motion.  

Under the rating criteria in effect prior to September 23, 
2002, Diagnostic Code 5293 of the Rating Schedule provided 
that intervertebral disc syndrome was to be evaluated as 
10 percent disabling where mild, 20 percent disabling where 
there were moderate recurring attacks, 40 percent disabling 
where it was severe with recurring attacks with intermittent 
relief, and a 60 percent evaluation assigned where 
intervertebral disc syndrome was pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  From that date until 
September 26, 2003, Diagnostic Code 5293, and Diagnostic Code 
5243, thereafter, of the Rating Schedule provide that 
intervertebral disc syndrome (preoperatively or post 
operatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of his 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
to be assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation will be assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation will be assigned where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Note (1) 
provides that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (3) provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  These notes 
continue, in substance as Notes (1) and (2), to be in effect 
when evaluating intervertebral disc syndrome under Diagnostic 
Code 5243 in effect from September 26, 2003.  

From September 26, 2003, disability of the back, rated under 
Diagnostic Codes 5235 through 5243 is evaluated under the 
general rating formula for diseases and injuries of the 
spine, if not evaluated as incapacitating episodes under 
Diagnostic Code 5243.  A 20 percent evaluation will be 
assigned where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation will 
be assigned where there is forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned where there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately under an 
appropriate diagnostic code.  Note (2) provides that for VA 
compensation purposes normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateroflexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and the thoracolumbar spine is 240 degrees.  The normal range 
of motion for each component of spinal motion provided in 
this note is the maximum that can be used for calculation of 
the combined range of motion.  

The veteran's service-connected status post lumbar 
laminectomy with degenerative disc disease has been evaluated 
as 20 percent disabling prior to April 17, 2002, and as 
40 percent disabling thereafter.  The evidence of record 
prior to April 17, 2002, includes the report of an August 
1999 VA examination.  This examination report reflects that 
the veteran indicated that at baseline his low back was 
asymptomatic but approximately once per month he would have a 
flareup with pain that did not radiate and was not associated 
with lower extremity weakness or bowel or bladder 
incontinence.  The veteran indicated that he treated himself 
with heat.  On examination there was no point tenderness, but 
the veteran did have mild paraspinous muscle spasm.  There 
was no other evidence of any soft tissue abnormality, 
including no erythema, swelling, warmth or tenderness.  Range 
of motion was accomplished in forward flexion to 80 degrees, 
backward extension was to 35 degrees, lateroflexion was to 40 
degrees bilaterally, and rotation was to 35 degrees 
bilaterally.  On repetitive motion the veteran continued to 
accomplish forward flexion to 80 degrees but complained of 
increased pain.  The examiner indicated that there would be 
an additional 20-degree reduction in range of motion 
secondary to the symptoms.  

There is no competent medical evidence indicating that the 
veteran experienced any greater limitation of motion prior to 
April 17, 2002.  Even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca a preponderance of 
the evidence is against a finding that the veteran 
experienced greater than moderate limitation of motion of the 
lumbar spine prior to April 17, 2002, and a preponderance of 
the evidence is against a finding that the veteran 
experienced greater than moderate recurring attacks of 
intervertebral disc syndrome because the evidence is against 
a finding that the veteran experienced neurological 
manifestations relating to his service-connected low back 
disability or that he had flareups of a greater frequency 
than approximately once per month.  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than 20 percent for status post lumbar laminectomy 
with degenerative disc disease prior to April 17, 2002.  

The report of a VA orthopedic examination, accomplished on 
April 17, 2002, reflects that the veteran had a 9-centimeter 
healed nontender scar that was residual of the lumbar 
laminectomy.  He did not have tenderness in the lumbosacral 
spine or paraspinal muscles and there were no spasms noted.  
Range of motion was accomplished in forward flexion to 70 
degrees, backward extension was to 25 degrees, and 
lateroflexion was to 30 degrees bilaterally.  Muscle strength 
and reflexes for the lower extremities were normal and the 
veteran had intact sensation to light touch throughout.  
There was no fatigability, incoordination, or weakness.  The 
examiner observed that when the veteran had a back flareup he 
could lose complete range of motion of his lumbosacral spine.  

It was with consideration of the additional loss of range of 
motion due to flareup that a 40 percent evaluation was 
assigned effective April 17, 2002.  This was the maximum 
schedular evaluation that could be assigned for limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  There 
is no competent medical evidence indicating that the veteran 
experienced pronounced intervertebral disc syndrome under 
Diagnostic Code 5293 in effect prior to September 2002.  The 
competent medical evidence indicates that the veteran did not 
experience neurological symptoms relating to his service-
connected low back disability.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 40 percent 
prior to September 2002. 

The report of a May 2005 VA orthopedic examination reflects 
that the veteran reported daily back pain with radiation to 
the right buttock, but no radiation into either leg.  He 
denied sciatica, numbness, tingling, and weakness in either 
lower extremity.  He reported 1 or 2 episodes of 
incapacitating back pain requiring bed rest for several days, 
but did not indicate that bed rest had been prescribed by a 
physician or that treatment had been by a physician in 
relation thereto.  The veteran reported fatigability and 
weakness with flareups of pain when using his low back.  On 
examination there was a well-healed scar in the midline of 
the low back consistent with the veteran's prior surgery.  On 
range of motion forward flexion was accomplished to 60 
degrees, extension was to 20 degrees, lateral bending was to 
20 degrees bilaterally, and rotation was to 25 degrees to the 
right and 20 degrees to the left.  There was mild loss of the 
lumbar lordosis and mild incoordination in motion.  Normal 
strength was present.  There was easy fatigability and some 
incoordination of motion that was seen with mildly increased 
pain.  Motor, sensory and reflex of the lower extremities was 
within normal limits.  Reflexes were intact in the lower 
extremities and there was normal sensation and normal motor 
function in the lower extremities.  X-rays indicated mild 
degenerative disc disease in the lower lumbar spine and the 
diagnoses included degenerative disc and degenerative joint 
disease of the lumbar spine, status post laminectomy.  The 
examiner indicated that there was an additional 10-degree 
range of motion loss of lumbar extension for the DeLuca 
issues outlined in the examination report.  

There is no competent medical evidence indicating that the 
veteran's service-connected low back disability has required 
bed rest prescribed by a physician and there is no evidence 
indicating that the veteran has experienced incapacitating 
episodes of a frequency that would warrant an evaluation 
greater than the 40 percent assigned under Diagnostic Code 
5293 in effect from September 2002 or Diagnostic Code 5243 in 
effect from September 2003.  Rather, there is no competent 
medical evidence indicating that the veteran experienced 
incapacitating episodes and the veteran has only reported 
incapacitating episodes of a frequency of two in a 12-month 
period.  Further, there is no competent medical evidence 
indicating that the veteran experiences unfavorable ankylosis 
of the entire thoracolumbar spine.  The competent medical 
evidence reflects that he continues to retain range of motion 
of the thoracolumbar spine.  Accordingly, a preponderance of 
the evidence is against an evaluation greater than 40 percent 
under any applicable rating criteria in effect from September 
2002 and September 2003.  

All of the competent medical evidence indicates that the 
veteran does not experience neurological manifestations 
related to his service connected low back disability.  
Therefore, a preponderance of the evidence is against a 
separate evaluation for neurological manifestations.

The Board has considered whether a separate evaluation should 
be assigned for the veteran's scar that is residual to 
surgery on his low back as a separate disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The criteria for 
evaluating scars were changed effective August 30, 2002.  
Diagnostic Code 7804 of the Rating Schedule, prior to and 
from August 30, 2002, essentially provides that a 10 percent 
evaluation will be assigned for a scar that is painful on 
examination.  Diagnostic Code 7805 of the Rating Schedule, 
prior to and from August 30, 2002, essentially provides that 
a scar will be rated on limitation of the part affected.  
There is no competent medical evidence indicating that the 
scar limits the function of any part or that the scar is 
tender or painful.  Rather, the competent medical evidence, 
as noted above, indicates that the scar is not painful or 
tender.  Accordingly, a preponderance of the evidence is 
against a separate evaluation for the scar that is residual 
to the veteran's lumbar laminectomy.  

Cervical Spine

Prior to September 26, 2003, Diagnostic Code 5290 of the 
Rating Schedule provided for evaluation of the cervical spine 
based on limitation of motion.  Where limitation of motion of 
the cervical spine was slight a 10 percent evaluation would 
be assigned, where limitation of motion was moderate a 20 
percent evaluation would be assigned, and where limitation of 
motion was severe a 30 percent evaluation would be assigned.  
Diagnostic Code 5293 of the Rating Schedule, prior to and 
from September 2002, has previously been set forth as have 
the rating criteria under Diagnostic Code 5243, in effect 
from September 2003.  

The veteran's service-connected degenerative joint disease of 
the cervical spine has been evaluated as 20 percent 
disabling.  

The reports of August 1999 and April 2002 VA examinations 
reflect the veteran's complaints of neck pain and stiffness 
with some muscle spasm.  Range of motion was accomplished in 
forward flexion from 0 to 35 to 50 degrees, backward 
extension was from 0 to 30 to 40 degrees, lateroflexion was 
from 0 to 20 degrees, bilaterally, and rotation was from 0 to 
30 degrees.  There was pain with range of motion and it was 
indicated that there would be an overall 20-degree reduction 
in range of motion due to pain in 1999 with no reduction in 
range of motion for DeLuca factors in 2002.  The veteran's 
muscle strength was 5/5, his reflexes were normal in the 
upper extremities, and his sensation was intact to light 
touch throughout.  

There is no competent medical evidence indicating that the 
veteran experienced greater than moderate limitation of 
motion of the cervical spine prior to September 26, 2003.  
Rather, the competent medical evidence indicates that he 
continued to have good range of motion of the cervical spine 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca.  Further, there is no competent medical evidence 
indicating that he experienced any neurological 
manifestations relating to his service-connected cervical 
spine disability and there is competent medical evidence 
indicating that he did not experience neurological 
manifestations relating to his cervical spine disability.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 20 percent under Diagnostic 
Codes 5290, effective prior to September 2003, and 5293, 
effective prior to and from September 2002.  

The report of a May 2005 VA orthopedic examination reflects 
that the veteran described stiffness and loss of motion in 
the neck.  He denied radiation, numbing, tingling, or 
weakness into either arm.  He denied fatigability or 
weakness.  He reported that he simply had stiffness and 
restricted motion.  On examination range of motion was 
accomplished in forward flexion to 50 degrees, backward 
extension was to 30 degrees, rotation was to 50 degrees 
bilaterally, and lateral bending was to 40 degrees 
bilaterally.  There was mild loss of the cervical lordosis 
and mild paracervical muscle spasm and tenderness.  There 
were no upper extremity motor sensory or radicular signs and 
no gross incoordination or weakness.  There was increased 
pain with resisted motion.  The diagnoses included 
degenerative disc disease and degenerative joint disease of 
the cervical spine and the examiner indicated that there was 
an additional 5-degree range of motion loss in neck extension 
for DeLuca issues outlined in the examination.  

There is no competent medical evidence indicating that the 
veteran has forward flexion of the cervical spine that is 
restricted to 15 degrees or less and there is competent 
medical evidence indicating that after September 2003 the 
veteran's cervical spine has forward flexion to 50 degrees.  
Further, there is no evidence indicating that the veteran 
experiences any incapacitating episodes related to his 
service-connected cervical spine disability, and all of the 
competent medical evidence indicates that he does not have 
neurological manifestations.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 20 
percent assigned under any applicable diagnostic criteria 
after September 26, 2003.  

Shoulders

The veteran's service-connected right and left degenerative 
joint disease and osteoarthritic changes of the shoulders 
have been evaluated under the provisions of Diagnostic Code 
5201 of the Rating Schedule.  Diagnostic Code 5201 provides 
that arm limitation of motion limited to shoulder level will 
be evaluated as 20 percent disabling for either the major or 
minor extremity.  Arm movement limited to midway between the 
side and shoulder level will be evaluated as 30 percent 
disabling for the major extremity and 20 percent disabling 
for the minor extremity.  Arm movement limited to 25 degrees 
from the side will be evaluated as 40 percent disabling for 
the major extremity and 30 percent disabling for the minor 
extremity.  Diagnostic Code 5200 of the Rating Schedule 
provide that ankylosis of scapulohumeral articulation that is 
intermediate between favorable and unfavorable warrants a 30 
percent evaluation for the minor extremity and a 40 percent 
evaluation for the major extremity.  Diagnostic Code 5202 of 
the Rating Schedule provides that fibrous union of the 
humerus warrants a 40 percent evaluation for the minor 
extremity and a 50 percent evaluation for the major 
extremity, and nonunion of the humerus warrants a 50 percent 
evaluation for the minor extremity and a 60 percent 
evaluation for the major extremity.  

The reports of August 1999, April 2002, and May 2005 VA 
examinations reflect that the veteran was able to accomplish 
varying ranges of motion of his shoulders.  The August 1999 
examination report indicates that with consideration of the 
DeLuca factors range of motion in abduction was limited to 0 
to 60 degrees bilaterally.  In April 2002 the veteran's range 
of motion in abduction was to 90 degrees bilaterally even 
with pain.  In May 2005 range of motion of each arm, in 
abduction, was to 80 degrees with consideration of the DeLuca 
factors.  

With consideration of the above, there is some evidence that 
would support the conclusion that the veteran's range of 
motion of each of his upper extremities was limited to such a 
degree as to more nearly approximate midway between the side 
and shoulder level and there is evidence which would support 
the conclusion that range of motion of the upper extremities 
is limited to such a degree as to more nearly approximate 
shoulder level.  The Board concludes that the evidence is in 
equipoise with respect to whether or not limitation of motion 
of the veteran's shoulders results in him being limited in 
upper extremity movement to such a degree that it more nearly 
approximates midway between side and shoulder level.  The 
record reflects that the veteran's right upper extremity is 
his major extremity.  See VA examination reports dated in 
August 1999 and April 2002.  On the basis of the above 
analysis the evidence supports the grant of a 30 percent 
evaluation for the veteran's service-connected osteoarthritic 
changes of the right shoulder under Diagnostic Code 5201.  
Diagnostic Code 5201 continues to provide for a 20 percent 
evaluation for the minor left shoulder based on arm 
limitation of motion midway between the side and shoulder 
level.  There is no competent medical evidence indicating 
that the veteran experiences greater limitation of motion 
than that set forth above.  Accordingly, a preponderance of 
the evidence is against an evaluation greater than assigned 
herein under Diagnostic Code 5201.  

Further, there is no competent medical evidence indicating 
that the veteran experiences any ankylosis of his 
scapulohumeral articulation or that he experiences any 
fibrous union or nonunion of the humerus of either shoulder.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than 20 percent for degenerative joint 
disease of the left shoulder and 30 percent for 
osteoarthritic changes of the right shoulder.  

Degenerative Joint Disease of Right and Left Knees

The veteran's degenerative joint disease of the right and 
left knees have each been assigned a 10 percent evaluation 
based on the veteran having arthritis in each knee and 
painful motion under 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5260, 5261.  Diagnostic Code 5260 provides that flexion 
limited to 60 degrees warrants a noncompensable evaluation.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Diagnostic Code 5261 provides that extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent evaluation.  Separate evaluations may be assigned 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

The record reflects that the veteran's most restrictive 
flexion of his knees, bilaterally, was demonstrated at the 
time of a July 2002 VA examination.  At that time, with 
consideration of the DeLuca provisions, flexion of the 
veteran's knees, bilaterally, was limited to 90 degrees.  At 
the time of the August 1999 VA examination flexion was 
limited to 110 degrees, bilaterally, with consideration of 
the DeLuca provisions, and at the time of the May 2005 
examination flexion was accomplished to 130 degrees.  

During the August 1999 and April 2002 VA examinations 
extension was to 0 degrees even with consideration of the 
DeLuca provisions.  The most restrictive extension was shown 
during the May 2005 examination where extension was limited 
to minus 10 degrees with consideration of the DeLuca 
provisions.  

There is no competent medical evidence of record indicating 
that the veteran experiences extension limited to greater 
than 10 degrees.  Rather, all of the competent medical 
evidence indicates that the greatest limitation of extension 
is to 10 degrees.  A 10 percent evaluation is the highest 
evaluation that may be assigned for extension limited to 10 
degrees under Diagnostic Code 5261.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent for each knee under Diagnostic Code 
5261 of the Rating Schedule.  

The most restrictive flexion of the knees is shown by the 
competent medical evidence to be to 90 degrees.  There is no 
competent medical evidence indicating that the veteran 
experiences greater restriction of flexion than to 
90 degrees.  Since any flexion greater than 60 degrees 
warrants a noncompensable evaluation, a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's degenerative joint disease of the knees under 
Diagnostic Code 5260.  On the basis of the above analysis a 
preponderance of the evidence is against evaluations greater 
than the 10 percent assigned for each of the veteran's knees 
based on degenerative joint disease and loss of motion.  

Instability of Right and Left Knees

Separate 10 percent evaluations have been assigned for each 
of the veteran's right and left knees on the basis of 
instability under Diagnostic Code 5257 of the Rating 
Schedule.  Diagnostic Code 5257 of the Rating Schedule 
provides that for subluxation or lateral instability that is 
slight a 10 percent evaluation will be assigned.  Where the 
recurrent subluxation or lateral instability is moderate a 20 
percent evaluation will be assigned and where it is severe a 
30 percent evaluation will be assigned.  

The competent medical evidence of record which addresses 
whether the veteran has instability or subluxation of the 
knees includes the reports of VA examinations accomplished in 
August 1999, April 2002, and May 2005.  None of these 
examination reports indicate that the veteran experiences 
recurrent subluxation.  The August 1999 examination report 
indicates that he has obvious instability with repetitive 
use, but does not attempt to quantify the degree of 
instability.  The April 2002 examination report indicates 
that he has mild instability bilaterally and the May 2005 
examination report indicates that he does not have any 
instability bilaterally.  With consideration of this evidence 
the Board concludes that the competent medical evidence of 
record supports the conclusion that instability that is 
associated with the veteran's right and left knees more 
nearly approximate the criteria for slight instability with 
consideration that the one examination report that did 
quantify instability, indicated that the instability was 
mild.  There is no competent medical evidence indicating that 
the veteran has greater than slight instability bilaterally.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 10 percent for each of the veteran's 
knees on the basis of lateral instability in his knees.  

Hearing Loss

The veteran initiated his claim for increased ratings in May 
1999.  During the appeal period, the rating criteria for 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.

Under the old criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequency 1,000, 2,000, 3,000 
and 4,000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 to 6110 (effective before June 10, 
1999).  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a State 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC) and based upon a 
combination of the percent of speech discrimination in the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz, 
divided by 4.  See 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VI is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poor hearing and the vertical 
column represents the ear having the better hearing.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  It should be 
noted that the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment.  
Tables VI, VIA, and VII remain the same.  The amendments 
included in reorganizing Sections 4.85 and 4.86 are for the 
sole purpose of clarity. 

Notwithstanding the above, the amended regulations provide 
for two new provisions for evaluating certain patterns of 
hearing impairment where the speech discrimination tests may 
not reflect the severity of communicative functioning.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  Under the 
amended 38 C.F.R. § 4.86, when the pure tone threshold at 
each of the four frequencies (1,000, 2,000, 3,000, and 4,000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 hertz and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or VIA, whichever results in 
the higher numeral (effective June 10, 1999).  

In this case, VA audiometric testing in April 2002 revealed 
an average pure tone decibel loss of 48 decibels in the right 
ear and 96 percent speech discrimination, and an average pure 
tone decibel loss of 44 decibels in the left ear with 96 
percent speech discrimination.  

Under the regulations in effect prior to and from June 10, 
1999, the numeric designation of hearing level impairment is 
Level I in the right ear and Level I in the left ear.  Table 
VII reveals that this level of hearing impairment warrants 
the assignment of a noncompensable evaluation under either 
the old or new regulations.  

VA audiometric testing in May 2005 revealed an average pure 
tone decibel loss of 44 in the right ear and speech 
discrimination was measured at 96 percent and 92 percent, and 
an average pure tone decibel loss of 45 in the left ear with 
speech discrimination measured at 96 percent and 84 percent.  

Using the lower speech discrimination scores the numeric 
designation of hearing impairment is Level II in the right 
ear and Level II in the left ear.  Table VII reveals that 
this level of hearing impairment warrants the assignment of a 
noncompensable evaluation.  

The veteran's frequency responses do not warrant evaluation 
under Table VIA because he does not have a pattern of hearing 
impairment that requires that consideration under 38 C.F.R. 
§§ 4.85, 4.86 (effective June 10, 1999).  

On the basis of the above analysis a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's service-connected bilateral hearing loss.  The 
Board is constrained by a mechanical application of the facts 
in this case to the applicable laws and regulations.  See 
Lindemann v. Principi, 3 Vet. App. 345 (1992).  (Disability 
evaluations for hearing loss are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  


ORDER

Service connection for a stomach disorder is denied.  

An increased rating for status post lumbar laminectomy with 
degenerative disc disease, evaluated as 20 percent disabling 
prior to April 17, 2002, and as 40 percent disabling 
thereafter, is denied. 

An increased rating greater than 20 percent for degenerative 
joint disease of the cervical spine is denied.  

An increased rating greater than 20 percent for degenerative 
joint disease of the left shoulder is denied.  

An increased rating of 30 percent, but not greater, for 
osteoarthritic changes of the right shoulder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

An increased rating greater than 10 percent for degenerative 
joint disease of the right knee is denied.  

An increased rating greater than 10 percent for instability 
of the right knee is denied. 

An increased rating greater than 10 percent for degenerative 
joint disease of the left knee is denied.  

An increased rating greater than 10 percent for instability 
of the left knee is denied. 

An increased (compensable) rating for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


